PER CURIAM.
The appellant challenges an order denying his motion seeking postconviction relief pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the summary denial of the claim seeking resentencing under Heggs v. State, 759 So.2d 620 (Fla.2000). However, the trial court failed to address the appellant’s facially sufficient claim seeking jail credit for time spent in prison. Therefore, we reverse the summary denial of this claim and remand for the trial court to consider it on the merits. See Corpus v. State, 744 So.2d 594 (Fla. 2d DCA 1999); State v. Holmes, 360 So.2d 380 (Fla.1978.)
AFFIRMED in part and REVERSED in part.
BARFIELD, C.J., WEBSTER AND VAN NORTWICK, JJ., CONCUR.